Citation Nr: 0315189	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-10 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability, to include a right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION


The veteran (appellant) served on active duty from November 
1962 to April 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In August 2000 and again in September 2001, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


REMAND

In January 2003, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
report of April 2003 X-rays of the right foot and ankle.  The 
record reflects that the veteran was not afforded the 
opportunity to review the addition to the record pursuant to 
38 C.F.R. § 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development action, and he has not 
waived his right to have the newly acquired additional 
evidence considered initially by the RO.  A remand of the 
case is therefore required to comply with DAV.  In addition, 
the Board notes that it is unclear whether the RO has 
adequately provided the veteran with the notice to which he 
is entitled under 38 U.S.C.A. § 5103(a).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

A review of the claims folder reveals that, the RO notified 
the veteran and his representative, by letter issued in 
August 2002, of what information and medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim and which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  A period of 30 days was allotted for receipt of such 
additional evidence.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304,  - 7305, - 7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. § 19. 
9(a)(2)(ii) (2002) finding that such implementing regulation 
was inconsistent with the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) as it afforded less than one year for 
receipt of additional evidence.  As such, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  

A medical opinion regarding the etiology of the veteran's 
right foot complaints, with complete rationale has not been 
provided in this claim.  It is noted that such an opinion was 
requested in the Board's August 2000, and September 2001 
remands.  There is a hand written notation on a September 
2002 examination report that is undated, wherein it is stated 
that new X-rays of the right foot, ankle and leg did not 
alter the diagnoses offered.  This statement provides no 
reasoning for this opinion.  In effect, the opinions 
requested by the Board in its previous remands have not been 
fully provided.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  VA 
regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2002); see 38 C.F.R. 
§ 19.9 (2002).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'" Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims 
folder and ensure that all 
notification and development 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent 
required by law.  In this regard, 
the veteran should receive specific 
notice as to the type of evidence 
necessary to substantiate his claim 
and the division of responsibilities 
between the veteran and VA in 
obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, 
the RO should ask the veteran to 
provide information regarding all 
medical treatment for the 
disabilities at issue here that has 
not already been made part of the 
record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  Once obtained, all 
records must be permanently 
associated with the claims file.  

2.  The RO should schedule the 
veteran for a VA orthopedic 
examination by an examiner who has 
not previously examined the veteran 
to evaluate his right lower 
extremity, ankle and foot 
complaints.  The veteran must be 
informed of the potential 
consequences of his failure to 
report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file.  (When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the 
examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied.  38 
C.F.R. § 3.655(b)(2002)).  

All indicated tests and studies 
should be conducted.  The examiner 
must be provided with the claims 
file and a copy of this remand, and 
must indicate in the examination 
report that this has been 
accomplished.  The examiner should 
be instructed to review the medical 
records in the claims file, 
including the service records.  

The examiner must provide an opinion 
on the etiology of the veteran's 
right lower extremity and/or right 
foot disability, to include whether 
it is at least as likely as not that 
any diagnosed disability is related 
to the veteran's military service.  
Complete rationale must be provided 
for all opinions rendered and 
conclusions drawn.  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand and if not, the RO 
should implement corrective 
procedures.  The RO is advised that 
where the remand orders of the Board 
are not complied with, the Board 
errs as a matter of law when it 
fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should then 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue remaining on appeal.


4.  If any benefit sought remains 
denied, a supplemental statement of 
the case (SSOC) should be issued, 
and the veteran should be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the 
last SSOC, and applicable law and 
regulations considered pertinent to 
the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).   




Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs  
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




